Exhibit (a) (vii) PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. ARTICLES SUPPLEMENTARY Permanent Portfolio Family of Funds, Inc., a Maryland corporation, having its principal office in Baltimore City, Maryland (Corporation), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST: The Corporation is registered as an open-end company under the Investment Company Act of 1940, as amended. SECOND: Immediately prior to the effectiveness of these Articles Supplementary, the total number of shares of the Corporations common stock, par value of one-thousandth of one dollar ($.001) (Common Stock), which the Corporation had authority to issue was five hundred million (500,000,000) shares, classified as follows: Series Number of Authorized Shares Permanent Portfolio Short-Term Treasury Portfolio Versatile Bond Portfolio Aggressive Growth Portfolio Unclassified TOTAL THIRD: (a) Pursuant to authority expressly vested in the Board of Directors of the Corporation by Article FIFTH of the Articles of Incorporation, the Board of Directors, by resolutions adopted at a meeting duly convened and held on March 3, 2011, has reclassified, established and designated fifty million (50,000,000) shares of authorized, unclassified and unissued shares of Common Stock, seventy-five million (75,000,000) shares of authorized and unissued shares of Common Stock of the Short-Term Treasury Portfolio, and twenty-five million (25,000,000) shares of authorized and unissued shares of Common Stock of the Aggressive Growth Portfolio as authorized shares of Common Stock of the Permanent Portfolio. (b) Immediately after the effectiveness of these Articles Supplementary, the total number of shares of Common Stock which the Corporation has authority to issue remains five hundred million (500,000,000) shares, classified as follows: Series Number of Authorized Shares Permanent Portfolio Short-Term Treasury Portfolio Versatile Bond Portfolio Aggressive Growth Portfolio Unclassified TOTAL (c) The preferences, conversion and other rights, voting powers, restrictions, limitations as to dividends, qualifications, and terms and conditions of redemption of the foregoing series of Common Stock are as set forth in the Corporations charter. FOURTH: The foregoing amendment to the Corporations charter does not increase the authorized capital stock of the Corporation. FIFTH: These Articles Supplementary have been approved by the Corporation’s Board of Directors in the manner and by the vote required by law. IN WITNESS WHEREOF, Permanent Portfolio Family of Funds, Inc. has caused these presents to be signed in its name and on its behalf by its President and attested to by its Treasurer on this 3rd day of March, 2011. Permanent Portfolio Family of Funds, Inc. By: /s/ Michael J. Cuggino Michael J.
